 1                                                                FILED
 2
                                                                     OCT 1 5 2019
 3
                                                            CLEH!< Li::'- J'S; '-i 0T (:OUHT
                                                         SOUTHEHN DIS; h:C Tm '.>c il-'ORNIA
 4                                                       BY                               LICPUTY

 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9
                           SOUTHERN DISTRICT OF CALIFORNIA
10
11
     UNITED STATES OF AMERICA,                      Case No.: 19CR3561 v~ H
12
13                              Plaintiff,          FINDING OF FACT AND ORDER
14                                                  REGARDING WAIYER OF
            V.                                      DETENTION PENDING TRIAL
15
16   SALVADOR SOTERO AMARO,

17                             Defendant.
18
           In accordance with the Bail Reform Act of 1984, Title 18 U.S.C. § 3142(f), a
19
20 detention hearing was scheduled for September 18, 2019, to determine whether Defendant,
21   SALVADOR SOTERO AMARO, should be held in custody without bail pending trial and,
22
     if convicted, sentencing in the above-captioned matter. Assistant United States Attorney
23
24 Andrew Y. Chiang appeared on behalf of the United States.                      Attorney Merle N.
25
     Schneidewind appeared on behalf of the Defendant.
26
           On September 18, 2019, the Defendant knowingly and voluntarily waived his right,
27
28 on the record and through counsel, to the setting of bail and a detention hearing. Based on

                                                1
     that waiver, the Court orders that Defendant be detained pending trial and, if convicted,
 1
 2 sentencing in these matters.      This order is made without prejudice or waiver of the
 3
     Defendant's right to later apply for bail and conditions of release, and without prejudice of
 4
 5 a waiver of the right of the United States to seek detention in the event of an application
 6 by Defendant for such relief.
 7
                                              ORDER
 8
 9
           IT IS HEREBY ORDERED that the Defendant be detained pending trial and, if

10 convicted, sentencing in these matters.
11
           IT IS FURTHER ORDERED that Defendant be committed to the custody of the
12
13 Attorney General or his designated representative for confinement in a corrections facility
14 separate, to the extent practical, from persons awaiting or serving sentence, or being held
15
     in custody pending appeal. The Defendant shall be afforded a reasonable opportunity for
16
17 private consultation with counsel.
18         While in custody, upon order of a court of the United States, or upon the request of
19
     an attorney for the United States, the person in charge of the correctional facility shall
20
21 deliver the Defendant to the United States Marshal for the purpose of an appearance in
22 connection with a court proceeding or any other appearance stipulated to by defense and
23
     government counsel.
24
25
26
27
28

                                                  2
           This order is made without prejudice to modification by this Court, and without
 1
 2 prejudice to the Defendant's exercise of his/her right to bail and a detention hearing at a
 3
     future date.
 4

 5         IT IS SO ORDERED.
 6         DATED:     /)i. /6 , 2019.
 7
 8
 9                                        ~TENEGRO
                                          U.S. MAGISTRATE JUDGE
10
11 Prepared by:
12 ROBERT S. BREWER, JR.
13 United States Attorney
14
15
      ~~-~7
16 A ~ WY. CHIANG
17 Assistant U.S. Attorney
18 cc: Merle N. Schneidewind
19
20
21
22
23
24
25
26
27
28

                                                3
